Hill, J.
1. The testimony of the applicant for alimony, there being a suit pending for divorce on the grounds of cruel treatment and adultery, tending to establish the fact of adultery, was incompetent and inadmissible; but the error in admitting this evidence at the hearing upon the petition for temporary alimony was not such error as to require a reversal of the judgment allowing temporary alimony and attorney’s fees.
2. All of the evidence considered, it does not appear that the court abused its discretion in allowing the amounts awarded as temporary alimony and attorney’s fees. Judgment affirmed.

All the Justices concur.